In related child protective proceedings pursuant to Family Court Act article 10, the father appeals, as limited by his brief, from so much of an order of fact-finding and disposition of the Family Court, Dutchess County (Forman, J.), dated July 14, 2004, made after a fact-finding hearing, as found that he had neglected Desiree L. and Dylan L.
*484Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the father’s contention, the testimony adduced at the fact-finding hearing, which led to the order dated July 14, 2004, was sufficient to establish, by a preponderance of the evidence, that he neglected Dylan L. and Desiree L. (see Family Ct Act § 1012 [f|; § 1046 [b] [i]; Matter of Curtis N, 290 AD2d 755, 757 [2002]; Matter of Brent B., 279 AD2d 817 [2001]; cf. Matter of Jemila PP., 12 AD3d 964 [2004]).
The father’s remaining contentions are without merit. Krausman, J.P., Mastro, Fisher and Covello, JJ., concur.